Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         January 25, 2022
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

    In the Matter of the Personal Restraint of
                                                           No. 56508-1-II
    GARNETT LYNN WILLIAMS,
                                                           UNPUBLISHED OPINION
                                  Petitioner.



          MAXA, J. – Garrett Lynn Williams seeks relief from personal restraint imposed following

his 2010 judgment and sentence finding him guilty of first degree assault and first degree

unlawful possession of a firearm. A 2007 conviction for unlawful possession of a controlled

substance was included in his offender score. Williams argues that under State v. Blake, 197

Wn.2d 170, 481 P.3d 521 (2021), he is entitled to be resentenced with the 2007 conviction

removed from his offender score. In Blake, the Supreme Court held that former RCW

69.50.4013(1) (2017), the statute making possession of a controlled substance illegal, was

unconstitutional. Id. at 195. The State concedes that under Blake, Williams is entitled to be

resentenced.1

          Accordingly, we remand Williams’ 2010 judgment and sentence to the trial court for

resentencing. Williams’ other claims can be addressed by the trial court at resentencing. We

deny his request for appointment of counsel.




1
    The trial court already has entered an order vacating Williams’ 2007 conviction, based on Blake.
No. 56508-1-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, P.J.



 We concur:



 VELJACIC, J.




 PRICE, J.




                                                  2